Citation Nr: 0818210	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  07-01 266	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for right knee 
disability with a total knee replacement to include as 
secondary to the service-connected left knee disability. 

2. Entitlement to service connection for bilateral hearing 
loss.  

3. Entitlement to service connection for a disability of the 
low back. 

4. Entitlement to an initial disability rating higher than 10 
percent for impingement syndrome of the left shoulder.  

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1946 to June 1949 and from May 1954 to March 1965.  He 
also served in the National Guard from May 1950 to May 1953. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2006 of the 
Department of Veterans Affairs (VA) Regional Office (RO or 
agency of original jurisdiction) in Waco, Texas.  

In March 2008, beyond the 90-day period following notice in 
June 2007 that the veteran's file was being transferred to 
the Board, the veteran submitted additional evidence on the 
claim for increase for the left shoulder without a motion for 
good cause for the delay.  For this reason under 38 C.F.R. 
§ 20.1304(b), the Board does not accept the additional 
evidence on the current claim for increase for the left 
shoulder and the evidence is referred to the RO without 
action by the Board. 

As the current appeal on the claim for increase for the left 
shoulder is denied, should the additional evidence referred 
to the RO subsequently be found to be the basis of an 
allowance of the benefit, the effective date of the award 
will be the same as if the benefit had been granted by the 
Board as a result of the appeal which was pending at the time 
the additional evidence was received.  
38 C.F.R. § 20.1304(b)(1)(i).     

In April 2008, the veteran's appeal was advanced on the 
Board's docket.  

In May 2008, the veteran's representative raised the claim of 
clear and unmistakable error in the rating decision in 
December 1993 by the RO, denying service connection for a 
right knee disability.  As a claim of clear and unmistakable 
error is separate claim from the application to reopen a 
previously denied claim on the basis of new and material 
evidence, the claim of clear and unmistakable error is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1. In a rating decision in December 1993, the RO denied 
service connection for arthritis of the right knee with a 
total knee replacement; after the veteran was notified of the 
adverse determination and of his procedural and appellate 
rights, he did not appeal the adverse determination.

2. The additional evidence presented since the rating 
decision by the RO in December 1993 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a right knee disability. 

3. Bilateral hearing loss was not affirmatively shown to have 
been present during service; bilateral ear hearing loss of 
the sensorineural-type was not manifested to a compensable 
degree within one year from the date of separation from 
service; and the current bilateral ear hearing loss, first 
diagnosed after service beyond the one-year presumptive 
period for hearing loss of the sensorineural-type as a 
chronic disease, is unrelated to an injury, disease, or event 
of service origin. 

4. A chronic low back disability was not affirmatively shown 
to have been present during service; a chronic low back 
disability to include arthritis was not manifest to a 
compensable degree within one year of separation from 
service; and the current chronic low back disability to 
include arthritis, first diagnosed after service beyond the 
one-year presumptive period for a chronic low back disability 
to include arthritis, is unrelated to an injury, disease, or 
event of service origin. 

5. Impingement syndrome of the left shoulder is manifested by 
flexion and abduction above shoulder level. 




CONCLUSIONS OF LAW

1. The rating decision in December 1993 by the RO, denying 
service connection for arthritis of the right knee with total 
knee replacement, became final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.104(a) (2007).  

2. The additional evidence presented since the rating 
decision of December 1993 by the RO, denying service 
connection for arthritis of the right knee with total knee 
replacement, is new and material, and the claim of service 
connection for a right knee disability with a total knee 
replacement is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2007). 

3. Bilateral hearing loss was not incurred in or aggravated 
by service and service connection for bilateral hearing loss 
of the sensorineural type may not be presumed based on the 
one-year presumption for a chronic disease.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).  

4. A disability of the low back was not incurred in or 
aggravated by service and service connection for arthritis 
may not be presumed based on the one-year presumption for a 
chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 
(2007).  

5. The criteria for an initial disability rating higher than 
10 percent for impingement syndrome of the left shoulder have 
not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5201, 5203 
(2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

In new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claims and the evidence and information that is 
necessary to establish the underlying claims for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

On the new and material evidence claim, as the claim is 
reopened further discussion of compliance with the VCAA is 
not necessary.

On the claims of service connection for bilateral hearing 
loss and a disability of the low back, the RO provided with 
pre-adjudication VCAA notice by letters, dated in November 
2005 and in March 2006.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of an injury, disease, or event 
causing an injury or disease during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  The veteran was 
notified that VA would obtain service medical records, VA 
records, and records of other Federal agencies, and that he 
could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The notice included the provisions for the 
effective date of the claims and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

On the claim for increase, the RO provided pre-adjudication, 
content-complying VCAA notice by letter, dated in June 2006, 
on the underlying claim of service connection.  Where, as 
here, service connection has been granted and an initial 
rating has been assigned, the claim of service connection has 
been more than substantiated, the claim has been proven, 
thereby rendering 38 U.S.C.A. §5103(a) notice no longer 
required because the purpose that the notice was intended to 
serve has been fulfilled.  Once the claim of service 
connection have been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. 

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for 
initial higher rating.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The RO has obtained the service records and VA 
records.  The veteran has submitted private medical records.  

The veteran was not afforded a VA examination for service 
connection for bilateral hearing loss because the evidence 
does not establish a hearing loss event, injury, or disease 
during service.  38 C.F.R. § 3.159(c)(4)(i).

The veteran was afforded VA examination for service 
connection for a disability of the low back and for rating 
the service-connected left shoulder disability.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).

Also, in June 2006, pursuant to the veteran's request, the RO 
provided the veteran with a complete copy of his claim file.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

For the first period of service, on entrance examination, 
hearing was 15/20 in each ear.  In March 1948, back strain 
was noted.  On separation examination, hearing measured by 
whispered and spoken voice was 20/15 in the right ear and 
15/15 in the left ear.  There was no complaint or finding of 
a low back abnormality. 

For the second period of service, on entrance examination, 
hearing measured by whispered and spoken voice was 15/15 in 
each ear.  In May 1955, the veteran was treated for a 
fractured rib and a contusion on the right hip after a rope 
broke as he was lowering himself from painting a ship.  In 
July 1956, the veteran was hospitalized for back pain of one 
day's duration.  There was no history of immediately 
preceding trauma, but three years previously he had an 
episode severe back pain and intermittent back trouble since.  
X-rays of the lumbosacral spine revealed no definite 
abnormality.  The diagnosis was lumbosacral strain. 

On re-enlistment examination in April 1957, hearing measured 
by whispered and spoken voice was 15/15 in each ear.  In 
October 1957, the veteran was hospitalized for evaluation of 
multiple joint symptoms, including the right knee.  Due to 
right knee complaints, an orthopedic consultation was done 
and an X-ray revealed questionable chondromalacia.  The 
opinion of the orthopedic consultant was that the veteran had 
mild chondromalacia of the right knee.  During the 
hospitalization, the veteran complained several times of 
lumbosacral pain, which was treated conservatively.  The 
pertinent diagnosis was recurrent lumbosacral strain.  It was 
noted that he had fallen and injured his back in 1955.  

In June 1961, the veteran complained of a right knee injury 
he suffered one month earlier.  X-rays were negative.  In 
October 1962, the veteran was hospitalized for evaluation of 
numbness in his legs.  History included low back pain in 
1958.  The impression was mild Guillain-Barre syndrome.  

On re-enlistment examination in December 1962, hearing 
measured by whispered voice was 15/15 in each ear.  In 
February 1964, a Medical Board reported that the veteran had 
degenerative arthritis of the left knee. 

After service, on VA examination in 1965, hearing was 20/15 
in each ear.  On orthopedic examination, there was full range 
of motion of the lumbar spine.  Flexion in each knee was to 
140 degrees and there was no instability of either knee.  

Private medical records show that in July 1985 the veteran 
had severe arthritis in each knee.  In June 1986, the veteran 
had a right tibial osteotomy in July 1986.  In July 1990, he 
had a total right knee replacement.  

In January 1991, the veteran claimed service connection for a 
right knee disability secondary to his service-connected left 
knee disability.  

On VA examination in May 1991, it was noted that the veteran 
had gradual right knee problems, beginning in 1986 without 
any specific previous injury.  

On VA examination in July 1992, it was noted that the 
veteran's right knee had gradually deteriorated, starting in 
the mid-1970s. 

In July 1993, the veteran stated that his right knee 
disability was due to his service-connected left knee 
disability.  The veteran testified that he had begun seeking 
treatment for a right knee disability in 1986, following 
surgery on his left knee.

On VA orthopedic examination in August 1993, the examiner 
expressed the opinion that the right knee degenerative joint 
disease was in all likelihood either primary in nature or, if 
it was, secondary to an unknown factor, but not secondary to 
the left knee disability.  



In a rating decision in December 1993, the RO denied service 
connection for arthritis of the right knee with a total knee 
replacement because right knee arthritis was not shown during 
service or within one year of service and arthritis of the 
right knee was not directly due to or proximately the result 
of the service-connected left knee disability.  After the 
veteran was notified of the adverse determination and of his 
procedural and appellate rights, he did not appeal the 
adverse determination.

On VA audiometric testing in December 2002, the assessment 
was sensorineural hearing loss, which was similar to previous 
test in March 2000. 

In October 2005, the veteran applied to reopen the claim for 
service connection for right knee disability.  Also, he filed 
claims of service connection for hearing loss and a low back 
disability.    

In October 2005, a MRI of the lumbar spine revealed spinal 
stenosis due to joint arthropathy.  Disc bulging was also 
shown.  A private physician reported that the veteran had had 
low back symptoms for more than five years.  The veteran then 
had an L4-5 laminectomy with bilateral foraminotomies.  

On VA examination in July 2006, it was noted that the veteran 
had been hospitalized during service for 10 days in 1956 
after a back injury, during which he had had traction, and 
that after service he did light desk work until he 
voluntarily retired in 1981.  The examiner expressed the 
opinion that in-service injury was a soft tissue injury and 
that the veteran's current back condition was related to the 
aging and degenerative process.  It was the examiner's 
opinion that it was less likely than not that the back 
condition was related to in-service treatment.  

On VA examination of the veteran's left shoulder in July 
2006, it was report that he had had surgical decompressive 
surgery in 1998.  This had provided relief but the pain had 
returned and in the last year had been rather severe.  He 
continued to have daily pain.  He avoided overhead activities 
because this aggravated his left shoulder pain.  He had no 
increased limitations with flare-ups.  

Repetitive motion did increase his pain level but there was 
no incoordination.  He had weakness in his shoulders and did 
not do any overhead work or lifting.  He used no assistive 
device for his left shoulder.  He did very limited work 
around his house.  He had retired in 1981.  

On physical examination, there was tenderness of the 
acromioclavicular joint.  Left shoulder flexion was to 140 
degrees with pain.  Abduction was to 115 degrees with pain.  
Adduction was to 0 degrees, which caused great pain.  He had 
20 degrees of external rotation with pain and had 80 degrees 
of internal rotation with pain.  There was limited repetitive 
motion but there was no change in range of motion, pain 
level, endurance, coordination or fatigability.  

The impressions were impingement of the left shoulder; 
surgical decompression; recurrent pain with impingement 
syndrome of the left shoulder; and decreased range of motion 
of the left shoulder secondary to impingement.  

Private physical therapy notes from June to August 2006 
reflect that as to the left shoulder, in June 2006 the 
veteran had 132 degrees of flexion, 131 degrees of abduction, 
55 degrees of internal rotation, 70 degrees of external 
rotation but in August 2006 he had 143 degrees of flexion, 
138 degrees of abduction, 60 degrees of internal rotation, 
and 82 degrees of external rotation.  

In January 2007, a private internist reported that over the 
past several years the veteran had had pain and stiffness in 
the right knee, and that the veteran had asked for a medical 
opinion as to whether his right knee arthritis could in any 
way be related to his problems in the left knee.  The 
physician stated that this certainly was a medical 
possibility as the veteran might be altering his gait to 
compensate for his left knee and, over time, this had put 
stress on the right knee.  The physician could not state that 
this was a direct cause though, as degenerative arthritis had 
many contributing factors in its pathogenesis.  



Claim to Reopen

Right Knee Disability to include a Total Right Knee 
Replacement 

The record shows that the RO denied the claim of service 
connection for arthritis of the right knee with a total knee 
replacement in December 1993. After the veteran was notified 
of the adverse determination and of his procedural and 
appellate rights, he did not appeal the adverse determination 
and the rating decision became final by operation of law 
based on the evidence then of record. 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104.  

Although the prior rating decision became final, it may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. §§ 7105(c) and 5108.

The veteran's current application to reopen the claim of 
service connection for a right knee disability was received 
in October 2005. 

As the claim to reopen was received after August 29, 2001, 
the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



In order that the additional evidence may be considered new 
and material under the current regulatory definition of new 
and material evidence, the evidence must relate to the basis 
for the prior denial of the claim, that is, that is right 
knee arthritis was not shown during service or within one 
year of service and arthritis of the right knee was not 
directly due to or proximately the result of the service-
connected left knee disability.  

The evidence on file at the time of the unappealed December 
1993 rating decision shows that in October 1957 the veteran 
was hospitalized for evaluation of multiple joint symptoms, 
including the right knee.  X-rays revealed questionable 
chondromalacia, and the opinion of the orthopedic consultant 
was chondromalacia of the right knee.  In June 1961, the 
veteran complained of a right knee injury he suffered one 
month earlier.  X-rays were negative.  

After service, arthritis of the right knee was first reported 
in a 1985.  In 1992 on VA examination, history included right 
knee deterioration beginning in the mid-1970s. In 1993, on VA 
examination, the examiner expressed the opinion that the 
veteran's right knee degenerative joint disease was either 
primary or secondary to an unknown factor, but was not 
secondary to the service-connected left knee disability.  

Additional Evidence 

The pertinent additional evidence consists of a statement of 
a private physician that the veteran's left knee disability 
could not be stated to be a direct cause of the veteran's 
right knee disability, but it was certainly was a medical 
possibility due to gait alteration to compensate for the left 
knee.  

The medical opinion offers a rationale for a causal 
connection between the veteran's service-connected left knee 
disability and the right knee disability that was not 
previously on file.  Accordingly, it is both new and material 
evidence and warrants reopening of the claim.



Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for sensorineural hearing loss or 
arthritis, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. § 1112, 1131; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

On the basis of the service medical records, hearing loss was 
not affirmatively shown during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Although the service medical records do not document hearing 
loss, the veteran is competent to describe symptoms of 
hearing loss, but as the service medical records lack the 
documentation of the combination of manifestations sufficient 
to identify hearing loss for the purpose of VA disability 
compensation and sufficient observation to establish 
chronicity during service, and as chronicity in service is 
not adequately supported by the service medical records, then 
a showing of continuity of symptomatology after service is 
required to support the claim.

After service, VA records disclose that hearing loss of the 
sensorineural type was first diagnosed in December 2002 with 
similar findings in 2000. The absence of continuity of 
complaints of hearing loss from 1965 to 2000 interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  

And while the veteran has associated his current hearing loss 
to service, the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity, rendering the lay evidence less probative than 
the medical 


evidence on the question of continuity of symptomatology.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
For this reason, service connection for hearing loss based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established.  

Also, the record shows that hearing loss of the 
sensorineural-type was first documented in 2002 with a 
similar findings in 2000, in either event, hearing loss was 
documented well beyond the one-year presumptive period for 
ear hearing loss of the sensorineural-typed as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

As for service connection based on the initial documentation 
of a hearing loss after service under 38 C.F.R. § 3.303(d), 
although the veteran is competent to describe symptoms of 
hearing loss, hearing loss is not a condition under case law 
that has been found to be capable of lay observation, and the 
determination as to the presence of ear hearing loss 
therefore is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  



For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that the current 
hearing loss either had onset during service or is related to 
an injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, and as there is no such evidence, the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).  

Disability of the Low Back

Although the veteran had a single episode of a back strain 
during his first period of service, there is no evidence of a 
chronic low back disability during the first period of active 
service.  For the second period of service, in 1956, the 
veteran was evaluated for back pain, and the assessment was 
lumbosacral strain.  And in 1957, the diagnosis was recurrent 
lumbosacral strain.  

On the basis of the service medical records, the current low 
back disability including spinal stenosis due to joint 
arthropathy or arthritis and disc pathology was not 
affirmatively shown during service.  For this reason, the 
claim of service connection for a disability of the low back 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is 
not established.

Although the service medical records do document recurrent 
lumbar strain on several occasions between 1948 and 1957, the 
service medical records lack the documentation of the 
combination of manifestations sufficient to identify a 
disability of the lumbar spine and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claim.

After service, spinal stenosis due to joint arthropathy or 
arthritis and disc pathology by MRI was first documented in 
2005.   There was more than a five year history low back 
symptoms. 

The absence of documented complaints associated with the 
lumbar spine from 1965 to 2005, a period of almost 40 years, 
interrupts continuity and is persuasive evidence against 
continuity of symptomatology. 38 C.F.R. § 3.303(b); Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.). And while the 
veteran has associated his current disability of the low back 
to service, there are no documented complaints before 2005.  
The Board finds the absence of medical evidence of continuity 
of symptomatology outweighs the veteran's statements of 
continuity.

As for service connection based on the initial documentation 
of a disability of the lumbar spine after service under 38 
C.F.R. § 3.303(d), although the veteran is competent to 
describe back symptoms, arthritis is not a condition under 
case law that has been found to be capable of lay observation 
and the determination as to the presence of arthritis 
therefore is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
competent medical evidence is required to substantiate the 
claim.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
a medical diagnosis or an opinion on medical causation.  

For these reasons, the Board rejects the veteran's statements 
and as competent evidence to substantiate that the current 
disability of the low back either had onset during service or 
is related to an injury, disease, or event of service origin.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On the question of medical causation, on VA examination in 
July 2006, the examiner expressed the opinion that in-service 
injury was a soft tissue injury and that the veteran's 
current back condition was related to the aging and 
degenerative process.  It was the examiner's opinion that it 
was less likely than not that the back condition was related 
to in-service treatment.  There is no other medical opinion 
of record that is probative of the etiology of the veteran's 
low back disability. 

As the only medical opinion of record is unfavorable to the 
claim, and as the Board may consider only independent medical 
evidence to support its finding on the question of medical 
causation, the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).

Claim for Increase for Left Shoulder Impingement Syndrome

A rating for a service-connected disability is determined by 
comparing current symptoms with criteria set forth in VA's 
Schedule for Rating Disabilities, which is based as far as 
practical on average impairment in earning capacity.  
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).



When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability 
are factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  In any form of arthritis, 
painful motion is also a factor.  38 C.F.R. § 4.59.

Normal forward flexion and abduction of the shoulder is 0 to 
180 degrees. 38 C.F.R. § 4.71, Plate 1.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated as limitation of motion rated under the 
appropriate Diagnostic Codes for the specific joints 
involved.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
the arm at the shoulder level warrants a 20 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, malunion of 
the clavicle or scapula, or nonunion loose movement, or 
dislocation, of the clavicle or scapula warrants a 20 percent 
rating.   

Analysis

On VA examination in 2006, left shoulder flexion was to 140 
degrees with pain.  Abduction was to 115 degrees with pain.  
There was limited repetitive motion, but there was no change 
in range of motion, pain level, endurance, coordination or 
fatigability.  

Private physical therapy notes from June to August 2006 show 
flexion from 132 to 143 degrees and abduction from 131 to 138 
degrees.  

In the absence of limitation of motion to shoulder level, 
that is, flexion or abduction limited to 90 degrees, the 
criteria for the next higher rating under Diagnostic Code 
5201 have not been met.  In the absence of malunion of the 
clavicle or scapula, or nonunion loose movement, or 
dislocation, of the clavicle or scapula, the criteria for the 
next higher rating under Diagnostic Code 5203 have not been 
met. 

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Extraschedular Rating 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.

In this case, the disability picture is not so exceptional or 
unusual as to render impractical the application of the 
regular schedular criteria because the rating criteria 
reasonably describe the veteran's disability level and the 
level of left shoulder disability is contemplated by the 
rating schedule and the assigned schedular evaluation is 
therefore adequate and no referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).

ORDER

As new and material evidence has been presented, the claim of 
service connection for a right knee disability with a total 
knee replacement to include as secondary to the 
service-connected left knee disability is reopened, and to 
this extent only the appeal is granted. 

Service connection for bilateral hearing loss is denied. 

Service connection for a disability of low back is denied. 

An initial disability rating higher than 10 percent for 
impingement syndrome of the left shoulder is denied.  



REMAND

As to the claim of service connection for right knee 
disability is reopened, further evidentiary development is 
required. 

Accordingly, under the duty to assist, 38 C.F.R. § 3.159, 
this claim is REMANDED for the following action.

1. Arrange to have the veteran's file 
reviewed by a VA orthopedist to 
determine whether the evidence of 
record supports the in-service finding 
of chondromalacia of the right knee in 
October 1962, considering that after 
service severe arthritis of the right 
knee was documented in 1985 with a 
total knee replacement in 1990.  The 
examiner is asked to comment on whether 
chondromalacia is a form of arthritis 
in the absence of X-ray findings.

In the alternative, the examiner is 
asked to express an opinion on whether 
it is at least as likely as not that 
the right knee disability was 
aggravated by the service-connected 
left knee disability.

On the question of aggravation, the 
examiner is to consider aggravation of 
the nonservice-connected right knee by 
the service-connected left knee, that 
is, a permanent increase in severity of 
the nonservice-connected disability due 
to the service-connected disability, 
that is, a permanent worsening of the 
underlying condition as contrasted to a 
worsening of symptoms.



Also, the examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

2. After the above is completed, 
adjudicate the claim of service 
connection for a right knee disability to 
include as secondary to the service-
connected left knee.  If the benefit 
sought remains denied, provide the 
veteran a supplemental statement of the 
case and return the case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


